UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4430


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARVIN EARL BLANKS, JR.,

                     Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:17-cr-00061-D-1)


Submitted: December 19, 2018                                      Decided: January 3, 2019


Before DUNCAN and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Research & Writing
Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Chad E. Rhoades, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marvin Earl Blanks, Jr., appeals the 84-month sentence imposed following his

guilty plea to possession of stolen firearms, in violation of 18 U.S.C. § 922(j) (2012), and

possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2012).

Blanks asserts that his sentence is procedurally unreasonable because the district court

failed to address adequately his arguments for a lower sentence. We affirm.

       We review a sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” United States v. Ketter, 908 F.3d 61, 67 (4th Cir. 2018) (internal

quotation marks omitted).      This standard entails review for both procedural and

substantive reasonableness.     Gall v. United States, 552 U.S. 38, 51 (2007).           In

determining procedural reasonableness, we must consider whether the district court

committed “significant procedural error,” such as improperly calculating the defendant’s

Guidelines range, insufficiently considering the 18 U.S.C. § 3553(a) (2012) factors, or

inadequately explaining the selected sentence. Id.

       A sentencing court is obligated to “meaningfully respond to the parties’

nonfrivolous arguments and sufficiently explain the chosen sentence,” requirements

“intended to allow for meaningful appellate review and to promote the perception of fair

sentencing.” United States v. Slappy, 872 F.3d 202, 207-08 (4th Cir. 2017) (internal

quotation marks omitted).      The district court need not “robotically tick through

§ 3553(a)’s every subsection, particularly when imposing a within-Guidelines sentence.”

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (internal quotation marks

omitted). However, the court’s explanation “must place on the record an individualized

                                             2
assessment based on the particular facts of the case before it,” one adequate to

“demonstrate that it considered the parties’ arguments and had a reasoned basis for

exercising its own legal decisionmaking authority.” United States v. Bollinger, 798 F.3d
201, 220 (4th Cir. 2015) (alterations and internal quotation marks omitted).

       The “court’s explanation of its sentence need not be lengthy, but the court must

offer some individualized assessment justifying the sentence imposed and rejection of

arguments for a higher or lower sentence based on § 3553(a).” Lynn, 592 F.3d at 584

(internal quotation marks omitted).       “[A] perfunctory recitation of the defendant’s

arguments or the § 3553(a) factors without application to the defendant being sentenced

does not demonstrate reasoned decisionmaking or provide an adequate basis for appellate

review.” United States v. Blue, 877 F.3d 513, 518 (4th Cir. 2017) (internal quotation

marks omitted). But the “court’s explanation is sufficient if it, although somewhat

briefly, outlines the defendant’s particular history and characteristics not merely in

passing or after the fact, but as part of its analysis of the statutory factors and in response

to defense counsel’s arguments for a [lower sentence].” Id. at 519 (alterations and

internal quotation marks omitted). Further, even where the explanation is brief, “[t]he

context surrounding a district court’s explanation may imbue it with enough content for

us to evaluate both whether the court considered the § 3553(a) factors and whether it did

so properly.” United States v. Montes-Pineda, 445 F.3d 375, 381 (4th Cir. 2006).

       We have thoroughly reviewed the record and conclude that the district court’s

explanation of Blanks’ sentence was adequate to demonstrate its consideration of Blanks’

sentencing arguments.     The court provided an individualized assessment of Blanks’

                                              3
history, characteristics, and offense conduct and grounded its explanation in the relevant

§ 3553(a) factors.   The court’s discussion establishes its consideration of Blanks’

arguments regarding his prior criminal history and the need for deterrence, for just

punishment, and to promote respect for the law. The court also echoed Blanks’ argument

that he had accepted responsibility and wished to better himself through education and

vocational training by recommending that Blanks be afforded those opportunities during

his imprisonment. * See Blue, 877 F.3d at 521 (recognizing that a reviewing court may

infer the district court’s consideration of sentencing argument “where the sentence

imposed is explicitly tailored to address a defendant’s individual characteristics, such as

requiring substance abuse treatment for defendants who struggle with drug and alcohol

abuse issues”). Thus, we conclude that the court’s statements, viewed in their appropriate

context, adequately reveal the court’s consideration of, and basis for rejecting, Blanks’

sentencing arguments.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




       *
          Even assuming, without deciding, that the district court’s explanation
inadequately addressed Blanks’ acceptance of responsibility, we readily conclude that
any error in this regard is harmless. See United States v. Boulware, 604 F.3d 832, 838-39
(4th Cir. 2010) (discussing harmlessness).


                                            4